

SECURED PROMISSORY NOTE
 
$4,500,000
April 15, 2008

 
FOR VALUE RECEIVED, the undersigned, All Ad Acquisition, Inc., a Delaware
corporation, and Morlex, Inc., a Colorado corporation (each of them individually
and collectively, the “Debtor”), hereby jointly and severally promise to pay to
the order of Iakona, Inc. (together with its successors and assigns, the
“Holder”), the sum of FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS ($4,500,000),
together with all interest due and all other amounts payable hereunder, on the
earlier of (x) the date such amounts shall become due and payable in accordance
with Section 1 or 4 hereof, and (y) December 31, 2008 (such earlier date, the
“Maturity Date”). The unpaid principal amount hereof may be prepaid at any time,
in whole or in part, without penalty.
 
1. Payment of Principal and Interest.
 
(a) Mandatory Prepayments. One Million Five Hundred Thousand Dollars
($1,500,000) of the principal amount of this Note shall be paid to Holder on or
before April 30, 2008. In addition thereto, in the event that (i) the Debtor
issues any debt or equity securities of any kind (an “Issuance”) after the date
hereof or (ii) the EBITDA (as defined below) of the Debtor (on a consolidated
basis with each of their respective subsidiaries) during any calendar quarter
ending after the date hereof exceeds $1,000,000 (such excess, the “Excess
EBITDA”), then, in either case, Debtor shall cause the principal amount of this
Note to be prepaid promptly, but in any event not later than three (3) business
days after the closing of any such Issuance or the date that the financial
statements of the Debtor for any such calendar quarter become available, as
applicable, in the amount of (x) fifty percent (50%) of the gross proceeds to
the Debtor from such Issuance, less reasonable attorneys’ fees and costs
incurred in connection with the Issuance (provided, that in the event that the
net proceeds of any such Issuance are less than $5.0 million, then fifty percent
(50%) in this clause (x) shall be changed to seventy-five percent (75%) with
respect to such Issuance only) or (y) one hundred percent (100%) of all such
Excess EBITDA. For purposes of this Note, the term “EBITDA” means the Company’s
earnings before income taxes, depreciation and amortization (except as provided
below), as customarily determined in accordance with generally accepted
accounting principles (“GAAP”) except as set forth herein. In particular, EBITDA
shall reflect the Company’s earnings, income taxes, depreciation and
amortization, determined in accordance with GAAP consistently applied, excluding
extraordinary items.
 
(b) Interest. The unpaid principal balance of this Note outstanding from time to
time shall bear interest until such principal balance is repaid in full at a
rate equal to twelve percent (12.0%) per annum, compounded annually; provided,
that, upon the occurrence and continuance of an Event of Default, the interest
shall be eighteen percent (18%) per annum, compounded annually. Interest shall
be calculated on a daily basis on outstanding balances at the applicable rate on
the basis of a 360-day year consisting of twelve 30-day months and actual days
elapsed. Interest hereunder shall be due and payable on the first day of each
calendar month commencing on May 1, 2008 (each, an “Interest Payment Date”);
provided, however, that, all accrued but unpaid interest shall be due and
payable in full on the Maturity Date, and shall continue to accrue until this
Note is paid in full. Under no circumstances shall the Debtor be charged more
than the highest rate of interest that lawfully may be charged by the Holder and
paid by the Debtor on the unpaid principal amount hereof. It is, therefore,
agreed that if at any time interest on the unpaid principal amount hereof would
otherwise exceed the highest lawful rate, only such highest lawful rate will be
paid by the Debtor. Should any amount be paid by the Debtor in excess of such
highest lawful amount, such excess shall be deemed to have been paid in
reduction of the principal sum due hereunder.


--------------------------------------------------------------------------------


 
(c) Security Agreement; Subordination. The obligations of the Debtor under this
Note are (i) secured by, and the Holder is entitled to the benefits of, a
Security Agreement between the parties hereto, entered into contemporaneously
herewith (the “Security Agreement”), a copy of which is attached hereto as
Exhibit A; and (ii) subject in all respects to the subordination and other
provisions set forth in Section 16 of the Security Agreement.
 
(d) Applications of Payments. Payments received by the Holder pursuant to this
Note shall be applied in the following manner: first, to the payment of all
expenses, charges, costs and fees incurred by or payable to the Holder and for
which Debtor is obligated pursuant to the terms of this Note; second, to the
payment of all interest accrued to the date of such payment; and third, to the
payment of principal.
 
2. Purchase Agreement. This Note is issued in connection with that certain Stock
Purchase Agreement, dated as of November 14, 2007, as amended on January 11,
2008, February 28, 2008, and April 11, 2008 and from time to time, between the
Holder, Iakona, Inc., Jason J. Kulpa, All Ad Acquisition, Inc. (a wholly-owned
subsidiary of Morlex, Inc.) and Duncan Capital Partners LLC (the “Purchase
Agreement”).
 
3. Event of Default. Subject to the cure periods set forth in Section 4, each of
the following events shall constitute a default under this Note (each, an “Event
of Default”):
 
(a) Failure to pay all principal and other amounts owed relative to this Note on
or before the Maturity Date;
 
(b) Failure to pay in full all interest due on any Interest Payment Date;
 
(c) Any other default by Debtor relative to this Note ;
 
(d) Any default by Debtor (subject to any applicable cure period) relative to
the Purchase Agreement, the Security Agreement, the Registration Rights
Agreement (as defined in the Purchase Agreement) or the employment agreement
between the Debtor and Jason J. Kulpa;
 
(e) any proceedings are instituted in a court of competent jurisdiction for the
reorganization, liquidation or dissolution of the Debtor or for its adjudication
as a bankrupt or insolvent and, if instituted by a third party, such proceedings
are not dismissed, discharged or stayed within sixty (60) days from the date
such proceedings are instituted;
 
(f) the Debtor makes an assignment for the benefit of its creditors;
 
(g) a receiver, liquidator, assignee, trustee or custodian is appointed to
administer the affairs of the Debtor; or
 
(h) the Debtor dissolves, liquidates, winds-up, or sells or otherwise disposes
of all or substantially all of its business or assets.

2

--------------------------------------------------------------------------------


 
4. Remedies upon an Event of Default. Upon the occurrence and at any time during
the continuance of any Event of Default, in the event that Debtor shall not have
cured such Event of Default within five (5) business days after receipt of
notice thereof in accordance with the provisions of Section 8 below, the Holder
shall be entitled to (a) declare this Note and all accrued and unpaid interest
and other amounts due under this Note, to be immediately due and payable, and
(b) exercise or otherwise enforce any one or more of the Holder’s rights,
powers, privileges, remedies and interests under this Note, the Security
Agreement or applicable law.
 
5. Waiver and Consent. Debtor waives presentment, notice of dishonor, notice of
nonpayment, protest, notice of protest and all other notices, filing of suit and
diligence in connection with the delivery, acceptance, performance, default or
enforcement of this Note, and assent to any extension or postponement of the
time of payment or any other indulgence. Acceptance, release or substitution of
security shall not affect the obligations or liability of Debtor. Any other
waiver or consent respecting this Note shall be effective only if in writing and
signed by the Holder and then only in the specific instance and for the specific
purpose for which given. No such other waiver or consent shall be deemed,
regardless of frequency given, to be a further or continuing waiver or consent.
The failure or delay of the Holder at any time or times to require performance
of, or to exercise its rights with respect to, any term or provision of this
Note in no manner shall affect its right at a later time to enforce any such
term or provision. No notice to or demand on the Debtor in any case shall
entitle such party to any other or further notice or demand. All rights, powers,
privileges, remedies and other interests of the Holder under this Note and
applicable law are cumulative and not alternatives.
 
6. Independent Obligations. The obligations of Debtor are independent of the
obligations of any other person or entity. Debtor expressly waives any right to
require Holder to proceed against any other person or entity, or to proceed
against or exhaust any security for the obligations. A separate action or
actions may be brought and prosecuted against Debtor whether or not any other
person or entity shall be joined in any such action or actions.
 
7. Course of Dealing. No course of dealing between Debtor and Holder and no
delay on the part of Holder in exercising any rights of Holder shall operate as
a waiver of the rights of Holder under this Note. No covenant or other
provisions of this Note nor any default in connection herewith may be waived
unless by written instrument signed by the party so waiving such covenant or
other provisions or default; provided, however, that no such waiver shall impair
any obligation not expressly waived or impair any right consequent thereon. Any
waiver may be given subject to satisfaction of conditions stated therein.
 
8. Cumulative Remedies. The rights and remedies of Holder under this Note shall
be cumulative. Holder shall have all other rights and remedies not inconsistent
herewith as provided under the Uniform Commercial Code, by law, or in equity. No
exercise by Holder of one right or remedy shall be deemed an election, and no
waiver by Holder of any default on Debtor’s part shall be deemed a continuing
waiver.
 
9. Setoff. All amounts payable under this Note shall be paid in full without
setoff, deduction or counterclaim. All amounts payable under this Note shall be
free and clear of and without any deduction or withholding for or on account of
any taxes, levies, duties, charges, fees, restrictions or conditions of any
nature now or hereafter imposed by any federal, state, country or local
government or any political subdivision or taxing authority thereof or therein.
 

3

--------------------------------------------------------------------------------



10. Notices. All notices hereunder shall be in writing and shall be conclusively
deemed to have been received and shall be effective (a) on the day on which
delivered if delivered personally or transmitted by facsimile (with hardcopy
sent concurrently by first-class U.S. mail, postage prepaid), (b) one Business
Day after the date on which the same is delivered to a nationally recognized
overnight courier service, or (c) three Business Days after being sent by
registered or certified United States mail, return receipt requested.
 
If to Holder:
 
Iakona, Inc.
906 West Lewis
San Diego, California 32103
Attention: Jason Kulpa
 
with a copy to:
 
Rutter Hobbs & Davidoff Incorporated
1901 Avenue of the Stars, Suite 1700
Los Angeles, CA 90067
Attention: Andrew M. Apfelberg, Esq.
Tel: (310) 286-1700
Fax: (310) 286-1728
 
If to Debtor:
 
Morlex, Inc.
420 Lexington Avenue
Suite 450
New York, NY 10170
Attention: Mr. Richard Berman
Tel: (212) 581-5150
Fax: (212) 581-5198
 
All Ad Acquisition, Inc.
c/o Morlex, Inc.
420 Lexington Avenue
Suite 450
New York, NY 10170
Attention: Mr. Richard Berman
Tel: (212) 581-5150
Fax: (212) 581-5198
 
with a copy to:


4

--------------------------------------------------------------------------------




Nixon Peabody LLP
437 Madison Avenue
New York, NY 10022
Attention: Jane Greyf, Esq.
Tel: (212) 940-3155
Fax: (866) 516-0358



11. Successors. This Note shall accrue to the benefit of the Holder and its
successors and assigns and shall be binding upon the Debtor and its successors
and assigns. The Debtor shall not transfer or assign any of its obligations
hereunder without the prior written consent of the Holder.
 
12. Amendments and Waivers. This Note may be amended, supplemented, modified or
waived only with the written consent of the Debtor and the Holder.
 
13. Headings. The headings in this Note are for convenience of reference only
and shall not alter or otherwise affect the meaning hereof.
 
14. Severability. In case any one or more of the obligations of any party under
this Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining obligations of such party
shall not in any way be affected or impaired thereby, and such invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of such party under this
Note in any other jurisdiction.
 
15. Governing Law. This Note shall be construed in accordance with and shall be
governed by the laws of the State of New York.
 
16. Debtor’s Obligations. The Holder agrees and acknowledges that this Note and
the Debtor’s obligations hereunder and for all amounts payable are solely
obligations and liabilities of the Debtor in connection with the transactions
contemplated by the Purchase Agreement. None of the Debtor’s directors,
officers, employees, stockholders, advisors, consultants and affiliates or any
other persons shall be obligated or liable in respect of this Note or any
amounts payable, and the Holder hereby releases them from any such obligation of
liability.
 
17. Submission to Jurisdiction; Waiver of Venue.
 
(a) The Debtor consents and agrees to the non-exclusive jurisdiction of any
state or federal court sitting in the County of San Diego, State of California,
and waives any objection based on venue or forum non conveniens with respect to
any action instituted therein.
 
(b) The Debtor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by hand delivery or by
registered or certified United States mail to such respective party at its
address set forth in Section 8.

5

--------------------------------------------------------------------------------


 
(c) Nothing in this Section 15 shall affect the right of the Holder to serve
legal process in any other manner permitted by law or affect the right of the
Holder to bring any action or proceeding against the Debtor in the courts of any
other jurisdiction.
 
18. Waiver of Right to Trial by Jury. EACH OF DEBTOR AND THE HOLDER HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (i) ARISING UNDER THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR (ii) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM IN RESPECT TO THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. EACH OF THE DEBTOR AND THE
HOLDER HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS NOTE WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.


[Signature page follows]

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Debtor has executed and delivered this Note as of the
date first written above.
 
MORLEX, INC.
                 
By:
/s/ Richard J. Berman    
Name:
Richard J. Berman
   
Title:
Chief Executive Officer
 



ALL AD ACQUISITION, INC.
                 
By:
/s/ Richard J. Berman    
Name:
Richard J. Berman
   
Title:
President
 


--------------------------------------------------------------------------------



EXHIBIT A


SECURITY AGREEMENT


(See attached.)


--------------------------------------------------------------------------------


 